Citation Nr: 0300651	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1. Entitlement to an increased evaluation for plantar 
fasciitis of the right foot, currently rated as 
10 percent disabling.

2. Entitlement to an increased evaluation for plantar 
fasciitis of the left foot, currently rated as 
10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1981 to 
August 1990.

This appeal comes to the Board of Veterans' Appeals 
(Board) from a February 2001 RO rating decision that 
reclassified the veteran's bilateral plantar fasciitis, 
rated zero percent, to plantar fasciitis of the right and 
left feet, and increased the evaluation from one 
zero percent evaluation to one separate 10 percent 
evaluation for the right foot condition and another 
separate 10 percent evaluation for the left foot 
condition.


REMAND

The evidence indicates that the veteran has pain of the 
right and left feet.  VA has the duty to provide the 
veteran with an examination to obtain sufficient clinical 
findings to determine the severity of the right and left 
foot conditions.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In DeLuca, the United States Court of Appeals for Veterans 
Claims (Court) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 (2001) 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45 (2001).  The Court held that a diagnostic 
code based on limitation of motion does not subsume 
38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2001) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-
ups.  The Court remanded the case to the Board to obtain a 
medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of 
time.  The Court also held that the examiner should be 
asked to determine whether the joint exhibited weakened 
movement, excess fatigability or incoordination; if 
feasible, these determinations were to be expressed in 
terms of additional range-of-motion loss due to any 
weakened movement, excess fatigability or incoordination. 

On September 12, 2002, the veteran submitted private 
medical reports of his treatment and evaluations from 1995 
to 2002, and the RO has not reviewed that evidence.  The 
RO certified the veteran's appeal to the Board on 
September 9, 2002, and transferred his case to the Board 
on September 19, 2002.  Due process requires that the RO 
initially consider this evidence and issue the veteran an 
appropriate supplemental statement of the case because the 
evidence was received prior to transfer of his case to the 
Board.  38 C.F.R. § 19.31(b)(1) (2002).

In view of the above, the case is returned to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
severity of his plantar fasciitis of 
the right and left feet.  All indicated 
studies should be performed and all 
clinical findings, including ranges of 
motion of the ankles with the normal 
ranges shown in parentheses, reported 
in detail.  The examiner should opine 
on the severity of the right and left 
foot conditions, including any 
functional impairment caused by pain or 
weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion 
or weakness of the ankles.  The 
examiner should be asked whether pain 
or weakness significantly limits 
functional ability during flare-ups or 
when the feet are used repeatedly over 
a period of time.  The examiner should 
also be asked to determine whether the 
joints exhibit weakened movement, 
excess fatigability or incoordination; 
if feasible, these determinations 
should be expressed in terms of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability or incoordination.  If it 
is not feasible to express any 
functional impairment caused by pain, 
weakened movement, excess fatigability 
or incoordination found in terms of 
additional range-of-motion loss, the 
examiner should note the report 
accordingly.  The examiner should 
support the opinions by discussing 
medical principles as applied to 
specific medical evidence in this case.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

2.  The RO should then consider all the 
evidence received since the issuance of 
the statement of the case and review 
the veteran's entitlement to higher 
ratings for the right and left foot 
conditions.  If action remains adverse 
to him, the RO should issue an 
appropriate supplemental statement of 
the case to the veteran and his 
representative.  They should be 
afforded the opportunity to respond 
before the file is returned to the 
Board.


The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or Court for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the RO's to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




